Press Release Exhibit 99.1 Numerex Reports Fourth Quarter and Full Year 2012 Financial Results Operating Earnings improve 68% in Q4 and 60% for the full year EBITDA increases 43% in Q4 and 28% for the full year ATLANTA, GA March 18, 2013—Numerex Corp (NASDAQ:NMRX),a leading provider of on-demand and interactive machine-to-machine (M2M) enterprise solutions, today announced financial results for its fourth quarter and full year ended December 31, 2012. “The Company’s strong performance was driven by the heightened demand for M2M services across several markets, which resulted in a 32% increase in our subscription base in 2012 from the beginning of the year. New milestones were set in the fourth quarter and full year resulting in a significant improvement in several key performance measures,” stated Stratton Nicolaides, chairperson and CEO of Numerex. “The 135,000 net new subscriptions added in the fourth quarter increased our base to nearly 1.9 million subscriptions at year-end resulting in an 18% increase in fourth quarter recurring revenues when compared to fourth quarter of 2011. Operating earnings grew 68% in the fourth quarter and 60% for the full year over comparable periods in 2011. In addition, the Company posted an improvement in EBITDA of 43% in the fourth quarter compared to fourth quarter in 2011, and 28% for the full year compared to EBITDA recorded in full year 2011.” Financial metrics for the fourth quarter and full year of 2012 include: Three Months Ended Twelve Months Ended December 31 December 31 GAAP Measures Recurring revenue and support ($ millions) Gross margin – recurring revenue and support 58.5% 59.6% 58.3% 59.4% Operating earnings ($ millions) Earnings before income taxes ($ millions) Non-GAAP Measures Adjusted EBITDA ($ millions) EBITDA ($ millions) New subscriptionsadded during period (units) Cumulative net subscriptions (units) Nicolaides continued, “The strategic direction of Numerex is centered on our on-demand and interactive M2M platform capabilities, which we continue to enhance through our internal development initiatives and strategic acquisitions of technology and talent. We have added several new enterprise customers spanning a number of vertical markets during 2012. The successful completion of our offering in January 2013 provides Numerex with additional resources necessary to maintain our leadership position in the M2M industry. We continue to focus our resources on growing our subscription base that generates our high-margin recurring service revenue and enter 2013 with a record pace of subscription growth and with solid momentum. As a result, we expect to grow our subscription base during 2013 within a range of 27% to 32%, which we anticipate will deliver an 18% to 23% growth rate in subscription-based recurring revenue. The Company remains committed to delivering innovative solutions while improving the efficacy of our cloud-based M2M platforms. We expect the recent purchases of intellectual property to enhance our overall capabilities.” Fourth Quarter Financial Highlights: · The Company added a record 135,000 net new subscriptions in the fourth quarter of 2012, an increase of 45% compared to the 93,000 net new subscriptions added in the same quarter in 2011. · Recurring revenue derived from subscriptions grew 18.0% in the fourth quarter of 2012 compared to the fourth quarter of 2011 and 7.3% sequentially from the third quarter of 2012, reflecting an annualized growth rate of 29.2%. · Gross margin generated by recurring revenue and support in the fourth quarter of 2012 was 58.5% compared to 59.6% recorded in the same period in 2011. Embedded device and hardware margin declined to 6.7% in the fourth quarter of 2012 compared to 16.8% in the same period in 2011. This decline was primarily driven by promotional costs associated with the introduction of new products. · The Company reported earnings before income taxes for the fourth quarter of 2012 of $0.9 million, compared to earnings before income taxes of $0.5 million for the same period in the prior year, an improvement of 72%. · Fourth quarter 2012 earnings before interest, taxes, depreciation and amortization, or EBITDA, was $1.9 million compared to $1.4 million in the fourth quarter of 2011, reflecting an improvement of 43%. This includes non-cash compensation of $305,000, acquisition-related costs of approximately $90,000, and the impact of aggressive promotional costs associated with new product introductions in the fourth quarter. Adjusted EBITDA, which excludes non-cash compensation and one-time acquisitions costs, was $2.3 million for the fourth quarter and $8.0 million for the full year. · Total operating expenses for the fourth quarter of 2012 were $6.5 million compared to $6.4 million in the fourth quarter of 2011. These expenses include depreciation and amortization (D&A) charges of $956,000 and $774,000 in the fourth quarters of 2012 and 2011, respectively. The increase in D&A was primarily the result of amortization associated with the acquisition completed at the beginning of October 2012 as well as amortization of additional capitalized software development costs. Other overheads during the fourth quarter of 2012 for sales, marketing, engineering, development and general expenses were lower than in the same period in 2011. · Operating earnings of $1.0 million recorded in fourth quarter of 2012 increased by 68% compared to the $0.6 million reported during the same period in 2011. When operating earnings is adjusted for one-time acquisition costs and the increases in D&A, operating earnings was approximately $1.3 million. · As of December 31, 2012, Numerex reported cash of $4.9 million and long-term debt of $6.0 million. The company used $0.1 million in net cash from operations for the fourth quarter of 2012, compared to generating $0.4 million during the fourth quarter of 2011. · Subsequent to the end of the quarter, Numerex completed an underwritten public equity offering on January 23, 2013, which generated net proceeds of approximately $28.1 million after the deduction of underwriting discounts and fees. To date, proceeds have been used to retire all outstanding bank debt and to fund the acquisition of the AVID transaction, announced in February of 2013. As recently noted, the Company’s current cash balance is approximately $25 million. Full Year 2012 Financial Highlights: · The Company added a record 454,000 new subscriptions in the full year 2012, an increase of 68% compared to 268,000 new subscriptions added in 2011.Total subscriptions increased 32% to 1.9 million at the end of 2012 compared to 1.4 million at the end of 2011. The average cost of acquiring a net new subscription in 2012 was approximately $19.46 compared to $34.28 in 2011, a 43% reduction in acquisition cost per subscription. · Total revenue for the full year 2012 was $66.7 million, an increase of 14.4% on a year-over-year basis.Recurring revenue derived from subscriptions grew 16.5% year over year to $43.0 million from$36.9 million recorded in 2011. Embedded device and hardware revenue was $22.7 million in 2012 compared to $19.7 million recorded in the same period last year. · Gross profit for the full year 2012 was $28.8 million compared to $26.2 million during the same period last year. Gross profit as a percentage of total revenue was 43.2% compared to 44.9% in 2011. The year-over-year decrease in gross margin is primarily due to higher embedded device and hardware revenue recorded during the year, which carry a significantly lower margin, and new product promotional costs that impacted gross profit. During the year, gross profit generated by recurring and support service revenues was 58.3% compared to 59.4% in 2011. · Operating earnings for 2012 was $3.2 million compared to $2.0 million for 2011, a 60% improvement, and net earnings of $7.5 million for 2012 compared to $1.9 million for 2011. Diluted earnings per share for 2012 was $0.47, based on 16.0 million weighted average shares outstanding, compared to diluted earnings per share of $0.12, based on 15.7 million weighted average diluted shares outstanding for the same period last year. Net earnings during 2012 included $4.6 million related to the release of the Company’s valuation allowance against certain deferred tax assets. Excluding this tax valuation allowance, net earnings for 2012 were $2.9 million, an improvement of60%. · The Company generated $1.6 million in net cash from operations for the full year 2012, compared to a use of cash of $1.2 million during 2011. 2012 Operational Highlights: · Completed the development of its suite of network services to enable wireless connectivity across disparate wireless networks and technologies. The Company offers managed, cloud-based M2M solutions, which integrate a variety of cellular, satellite and other wireless options together with voice services, automated activation and provisioning, fraud detection and policy management. · Implemented state-of-the-art network messaging infrastructure for the Company's wireless services and internet backhaul that strengthened our data redundancy, security, and back-up capabilities to ensure service reliability and availability as we expand geographically and extend our services to new vertical markets. · Completed the development of the Numerex next-generation device management and customer portal 3.0 that improves the Company's device management capabilities. · Unveiled Numerex new Location-Based Services (LBS) platform, which provides enterprises with secure, scalable solutions for monitoring, tracking and recovering a wide variety of mobile assets. This new platform addresses the needs of agriculture, transportation, construction and many other industries seeking to rapidly implement cost-effective tracking and monitoring solutions for mobile or semi-mobile assets. · Launched a complete portfolio of supply chain solutions, which includes all the necessary components – sensors, network elements, mobility and enterprise management interfaces – to deliver a single source solution that can be integrated into a customer's Enterprise Resource Planning (ERP) system. · Introduced through its security subsidiary a series of innovative products, capabilities and services for the industry such as the first 4G-enabled alarm communicator, a universal broadband communicator, as well as remote control services for alarm systems over secure cellular communications. · Announced the acquisition of certain assets, technology, and intellectual property - including a portfolio of patents - that will support and widen its M2M platform capabilities in real-time monitoring of critical assets and events.It is expected that these added capabilities will rapidly expand Numerex's range of critical monitoring services, addressing the needs of several vertical sectors including remote monitoring and access control, alarm security, and emergency services. · Received Frost & Sullivan's 2012 Enabling Technology Award recognizing the Company's "unmatched innovation and strategic partnerships to create M2M solutions." Quarterly Conference Call Numerex will discuss its quarterly results via teleconference today at 9:00 a.m. Eastern Time. Please dial (877) 551-8082 or, if outside the U.S. and Canada, (904) 520-5770 to access the conference call at least five minutes prior to the 9:00 a.m. ET start time. A live webcast and replay of the call will also be available at http://www.numerex.com under the Investor Relations section.An audio replay will be available via the Numerex web site beginning two hours after the call end.You can also listen to a replay of the call by dialing (888) 284-7564 or (904) 596-3174 if outside the U.S. and Canada and entering code number 2978511. About Numerex Numerex Corp (NASDAQ: NMRX) is a leading provider of interactive and on-demand machine-to-machine (M2M) technology and service, offered on a subscription basis, used in the development and support of M2M solutions for the enterprise and government markets worldwide. The Company offers Numerex DNA® that may include hardware and smart Devices, cellular and satellite Network services, and software Applications that are delivered through Numerex FAST® (Foundation Application Software Technology). In addition, business services are offered to enable the development of efficient, reliable, and secure solutions while accelerating deployment. Numerex is ISO 27001 information security-certified, highlighting the Company's focus on M2M data security, service reliability, and round-the-clock support of its customers' M2M solutions. For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: our inability to reposition our platform to capture greater recurring service revenues; the risks that a substantial portion of our revenues are derived from contracts that may be terminated at any time; the risks that our strategic suppliers materially change or disrupt flow of products and/or services; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new machine-to-machine (M2M) products and services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances and partnerships and/or wireless network operators will not yield substantial revenues; changes in financial and capital markets, and the inability to raise growth capital; the inability to attain revenue and earnings growth in our data business; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; and extent and timing of technological changes. Numerex SEC reports identify additional factors that can affect forward-looking statements. -continued- Numerex Corp. Condensed Consolidated Statement of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Period to Period Twelve Months Ended Period to Period December 31, Change December 31, Change $ % $ % Net revenues: M2M Services Recurring revenue and support $ $ $ 16
